EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please ADD claims 21-26 without prejudice or disclaimer.  
Please CANCEL claims 15-20 without prejudice or disclaimer.
Please ADD claims 21-26 as follow:
15-20.	CANCELLED 

21.  (New)  A method of managing resources among first and second clusters in a distributed computing system, the first and second clusters individually containing multiple servers interconnected to one another by a computer network and managed by a first cluster controller and a second cluster controller, respectively, the method comprising:
transmitting, via a computer network, status data from a first cluster controller of the first cluster to an external controller, the status data including a compute load experienced by the first cluster, the first cluster containing multiple servers interconnected to one another by the computer network and managed by the first cluster controller; 
receiving, from the external controller, a resource removal message at the first cluster controller, the resource removal message indicating that a server from the first cluster is reassigned to the second cluster, the resource removal message instructing the first cluster controller to create or update a configuration file indicating that the server is reassigned from the first cluster; and 
ignoring, by the first cluster controller, the server during a reboot of the first cluster controller or a re-initialization of the first cluster.

23.  (New)  The method of claim 21, further comprising:
transmitting, via the computer network, additional status data from the first cluster controller of the first cluster to the external controller, the additional status data representing another compute load experienced by the first cluster; and
receiving, at the first cluster controller, a resource assignment message from the external controller when the another compute load in the transmitted additional status data is still below the threshold, the resource assignment message indicating that another server from the first cluster is assigned to the second cluster.
24.  (New)  The method of claim 21, further comprising:
transmitting, via the computer network, additional status data from the first cluster controller of the first cluster to the external controller, the additional status data representing another compute load experienced by the first cluster; and
receiving, at the first cluster controller, a resource assignment message from the external controller when the another compute load of the first cluster in the transmitted additional status data is above another threshold, the resource assignment message indicating that the server from the second cluster is reassigned back to the first cluster.
25.  (New)  The method of claim 21, further comprising receiving, at the first cluster controller, a resource assignment message from the external controller when a compute load of the second cluster would not exceed a threshold when the server previously assigned from the first cluster is reassigned from the second cluster back to the first cluster, the resource assignment message indicating that the server from the second cluster is reassigned to the first cluster.

a frontend server configured to receive and respond to user requests for reading, writing, erasing, or performing other suitable data operations on user data associated with a user account; 
a partition server configured to determine a location in which the requested user data or portions thereof is stored; or
a backend storage server configured to perform storage, retrieval, or maintenance on at least a portion of the user data.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest a method and computing device for managing resources among a first and second clusters by receiving a resource removal message instructing the first cluster controller to create or update a configuration file indicating that the server is reassigned from the first cluster and ignoring, by the first cluster controller, the server during a reboot of the first cluster controller or a re-initialization of the first cluster in combination with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-14, 21-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
November 18, 2021